                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                           BECKLEY DIVISION


CLEVON DOUGLAS MURRAY,

                                   Petitioner,

v.                                                            CIVIL ACTION NO. 5:16-cv-06099
                                                              (Criminal No. 5:11-cr-00213)

UNITED STATES OF AMERICA,

                                   Respondent.



                              MEMORANDUM OPINION AND ORDER


        On May 18, 2016, the Petitioner, proceeding pro se, filed a Motion for Relief under the

Johnson/Welch Cases as to the Armed Career Criminal Act (Document 86, filed in 5:11-cr-00213).

On July 7, 2016, the Court entered an Order and Notice (Document 87) finding that the Petitioner’s

filing should be construed as a Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28

U.S.C. § 2255.        Consistent with the Court’s Order and Notice, the Clerk re-docketed the

Petitioner’s pleading (Document 86) as a Motion to Vacate, Set Aside, or Correct Sentence,

pursuant to 28 U.S.C. § 2255 (Document 88).1

        By Standing Order (Document 89) entered on July 7, 2016, this action was referred to the

Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of




1
 In its Order and Notice (Document 87), the Court ordered the Petitioner to notify the Court by August 1, 2016, if he
had any objection to the re-characterization of his motion as a § 2255 motion. On July 20, 2016, the Petitioner filed
a response (Document 92) advising that he did not oppose the same.
                                                         1
proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. § 636. On

September 17, 2018, the Magistrate Judge submitted a Proposed Findings and Recommendation

(Document 93) wherein it is recommended that the Petitioner’s Motion for Relief under the

Johnson/Welch Cases as to the Armed Career Criminal Act (Document 86) be denied, that the

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255

(Document 88) be denied, and that this matter be dismissed from the Court’s docket. Objections

to the Magistrate Judge’s Proposed Findings and Recommendation were due by October 4, 2018.2

        Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the

factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Failure to file timely objections constitutes a waiver of de novo review and the Petitioner’s right

to appeal this Court’s Order. 28 U.S.C. § 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363,

1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir. 1984).

        Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Petitioner’s Motion for Relief under the Johnson/Welch

Cases as to the Armed Career Criminal Act (Document 86) be DENIED, that the Petitioner’s

Motion to Vacate, Set Aside, or Correct Sentence, pursuant to 28 U.S.C. § 2255 (Document 88)

be DENIED, and that this matter be DISMISSED from the Court’s docket.




2
 The docket reflects that the Proposed Findings and Recommendation mailed to the Petitioner was returned as
undeliverable on October 3, 2018.
                                                    2
       The Court DIRECTS the Clerk to send a certified copy of this Order to Magistrate Judge

Tinsley, counsel of record, and any unrepresented party.

                                            ENTER:         October 9, 2018




                                               3
